DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
It is noted that the IDS filed 8/27/2021 contains an extremely large number of references for consideration by the Examiner. If the applicant and/or applicant's representative are aware of any particular reference or portion of a reference in the list which the examiner should take pay particular attention to it is requested that it be specifically pointed out in response to this Office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41-70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ek et al. (U.S Pub. No. 20050053665).
Regarding claim 41, Ek discloses a product for delivery of an oral composition, the product comprising: 
(a) a composition that includes: a cellulose material; and nicotine, at least a portion of the nicotine being sorbed to at least a portion of the cellulose material so as to be in the form a nicotine-cellulose combination [0017].  Ek discloses the composition can contains nicotine in the range 2.5 to 30 mg [0017].  Ek discloses the range of nicotine is up to 50% of the total weight of the nicotine-cellulose matrix ([0103], [0152]).  Ek further discloses using powdered cellulose as a filling material to bulk up the mass for the oral composition to be 317mg in a preferred embodiment ([0184 and table 11).  Therefore, the range of nicotine-cellulose combination forms by weight of the total weight of the composition is overlapping with the claimed range (at the preferred 40% mixture and 317mg total weight, the nicotine-cellulose can be 75mg for the nicotine to be 30mg; the nicotine cellulose would be 23.6% of the total weight of the composition for this preferred embodiment).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range; 
and (b) a pouch enclosing the composition [0017].  
Regarding claim 42, since Ek discloses the range of nicotine is up to 50% of the total weight of the nicotine-cellulose matrix ([0103], [0152]) and nicotine can range from 2.5 to 30mg [0017] wherein a preferred weight of the composition of a pouched oral composition can be 317mg ([0184, table 11); overlapping with the claimed range (for instance, at 20% loading of nicotine and 30mg nicotine would put the nicotine-cellulose combination forms within the claimed range of at least 45% by weight of the total weight of the composition).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 43, similar to the discussion above for claim 42, with everything else staying constant and the loading of nicotine is 10% (still in the range of being up to 50% of the total weight of the nicotine-cellulose matrix ([103], [0152])) for the nicotine-cellulose mixture, the nicotine-cellulose combination forms would be within the claimed range of at least 80% to 98% by weight of the total weight of the composition.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 44, wherein the nicotine is nicotine free base or a pharmaceutically acceptable salt, solvate, complex, or derivative thereof ([0031], [0121]).  
Regarding claim 45, Ek discloses the nicotine is in the form of a nicotine salt [0032].  
Regarding claim 46, Ek discloses the nicotine salt is nicotine bitartrate [0034].  
Regarding claim 47, Ek discloses the nicotine is present in a total amount of 2.5mg and 30 mg overlapping with the claimed range of about 0.5 mg to about 10 mg.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 48, Ek discloses the composition includes a further cellulose in addition to the cellulose material ([0184, table 11).  
Regarding claim 49, Ek discloses the composition includes at least one sugar alcohol [0140].  
Regarding claim 50, Ek discloses the sugar alcohol such as sorbitol, xylitol, mannitol.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to also use maltitol (another sugar alcohol) as sweetener.
Regarding claim 51-52, Ek discloses the composition includes at least one artificial sweetener such as acesulfame [0139].
Regarding claim 53, Ek discloses the composition can include sodium carbonate ([00124] and Tables 9 and 10).  
Regarding claim 54, Ek discloses at least one flavoring (Table 11).  
Regarding claim 55, Ek discloses the nicotine and the cellulose material are combined such that the dose may be released within 40 minutes and preferably within 20 minutes [0117] overlapping with the claimed when subjected to an in vitro dissolution test using UV detection, about 30% or more of the total content of the nicotine is released from the composition within 30 minutes.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 56, Ek discloses the pouch is formed of woven or non-woven fibers and teabag paper (corresponding to the claimed cellulose) [0017].  
Regarding claim 57, Ek discloses at least a portion of the nicotine is absorbed into at least a portion of the cellulose material (Abstract).  
Regarding claim 58, Ek discloses at least a portion of the nicotine is adsorbed onto at least a portion of the cellulose material (Abstract).  
Regarding claim, 59, in addition to the features discussed above for claims 47, 49, 53-55 and 57, with everything else staying constant while the amount of total nicotine is 10 mg (within the disclosed range [0017] and the loading of nicotine is about 3% (still in the range of being up to 50% of the total weight of the nicotine-cellulose matrix ([103], [0152])) for the nicotine-cellulose mixture, the nicotine-cellulose combination forms would be within the claimed range of at least 45% by weight of the total weight of the composition.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 60, as presented above for claim 59, wherein the nicotine-cellulose combination forms would be overlapping with the claimed range of at least 80% to 98% by weight of the total weight of the composition.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.  
Regarding claim 61, wherein the nicotine is nicotine free base or a pharmaceutically acceptable salt, solvate, complex, or derivative thereof ([0031], [0121]).  
Regarding claim 62, Ek discloses the nicotine is in the form of a nicotine salt [0032].  
Regarding claim 63, Ek discloses the nicotine salt is nicotine bitartrate [0034].  
Regarding claim 64, Ek discloses the composition includes a further cellulose in addition to the cellulose material ([0184, table 11).  
Regarding claim 65, Ek discloses the nicotine and the cellulose material are combined such that the dose may be released within 40 minutes and preferably within 20 minutes [0117] overlapping with the claimed when subjected to an in vitro dissolution test using UV detection, about 30% or more of the total content of the nicotine is released from the composition within 20 minutes.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 66, Ek discloses the pouch is formed of woven or non-woven fibers and teabag paper (corresponding to the claimed cellulose) [0017].  
Regarding claim 67, in addition to features discussed above for claims 46, 50-54 and 59, with everything else staying constant while the amount of total nicotine is 7.5 mg (within the disclosed range [0017] and the loading of nicotine is about 3% (still in the range of being up to 50% of the total weight of the nicotine-cellulose matrix ([103], [0152])) for the nicotine-cellulose mixture, the nicotine-cellulose combination forms would be within the claimed range of at least 45% by weight of the total weight of the composition.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 68, Ek discloses the nicotine and the cellulose material are combined such that the dose may be released within 40 minutes and preferably within 20 minutes [0117] overlapping with the claimed when subjected to an in vitro dissolution test using UV detection, about 30% or more of the total content of the nicotine is released from the composition within 30 minutes.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.  
Regarding claim 69, as presented above for claim 67, wherein the nicotine-cellulose combination forms would be overlapping with the claimed range of at least 80% to 98% by weight of the total weight of the composition.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.  
Regarding claim 70, Ek discloses the pouch is formed of woven or non-woven fibers and teabag paper (corresponding to the claimed cellulose) [0017].  
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. 
Applicant essentially argues that because the examiner chose to keep the total formulation weight constant and chose to keep the amount of flavorant constant, chose to keep the nicotine concentration constant and chose to pursue a calculation on the sole basis of seeking a theoretical result that would allegedly overlap with the Applicant’s claim.  The Applicant argues that this is evident because the examiner did not provide any reasoning for why, if a skilled person would have been motivated to modify the formulation in the preferred embodiment of Example 7 of Ek, such skilled person would have specifically chosen to pursue a calculation solely for the purpose of causing the formulation to have a different weight percentage of the nicotine-cellulose matrix.  This argument is not persuasive because Ek discloses that the amount of filler (powdered cellulose) is solely for the purpose of increase the physical size to get to the suitable mass of 317 mg; therefore Ek disclose the reason for having a suitable mass of 317mg that the Examiner relied upon for the above calculation.  Ek also provides that the flavorant can be 2mg in the formulation.  Furthermore, Ek discloses the composition can contains nicotine in the range 2.5 to 30 mg [0017].  Ek discloses the range of nicotine is up to 50% of the total weight of the nicotine-cellulose matrix ([0103], [0152]).  Therefore, the ranges were provided by the disclosure of Ek which covers more than just the preferred embodiment of Example 7 of Ek.  A skilled person in the art reading the ranges provided by Ek would arrive to the calculation presented above.
Applicant further relied on the sole Example 7 of Ek and argues that Ek only teaches a concentration of 4.7% by weight of nicotine-cellulose matrix because the examiner has not pointed to any teaching in Ek suggesting that a higher concentration may or should be used.  This argument is also persuasive because, Ek discloses the range of nicotine is up to 50% of the total weight of the nicotine-cellulose matrix ([0103], [0152]).
Applicant further essentially argues that Ek discloses 2.5 to 30 mg of nicotine is the range for nicotine in total sachet dose but does not expressly gives an example for this range because Ek only expressly discloses the nicotine-cellulose matrix wherein the nicotine is up to 50% of the total weight of the nicotine-cellulose matrix in paragraph [0103], and Ek only discusses the percent loading that is possible.  Applicant concludes that Ek only teaches a buccal sachet that comprises 4.7% by weight of the nicotine-cellulose matrix to provide a total nicotine dosing of 15 mg and Ek nowhere teaches that modification should be achieved by increasing the amount of nicotine-cellulose matrix relative while keeping the total weight of the buccal unchanged (i.e., removing part of the plain cellulose).  This argument is not persuasive because Ek discloses the powdered cellulose as a filling material to bulk up the mass for the oral composition to be 317mg.  Therefore, one of ordinary skill in the art would add less powdered cellulose (corresponding to the argue removing part of the plain cellulose) to arrive to a suitable mass if the amount of nicotine is in the upper range disclosed by Ek.
Regarding claim 42, Applicant argues that  a nicotine dosage of only 10 mg would not result in a nicotine-cellulose matrix content of at least 45% by weight.  This is not persuasive because, as presented above, at 20% loading of nicotine and 30mg total nicotine would put the nicotine-cellulose combination forms within the claimed range of at least 45% by weight of the total weight of the composition given the suitable mass of the sachet at 317 mg.
Regarding claims 59-70, similarly to the presentation above for claim 42, with everything else staying constant while the amount of total nicotine is 10 mg (within the disclosed range [0017] and the loading of nicotine is about 3% (still in the range of being up to 50% of the total weight of the nicotine-cellulose matrix ([103], [0152])) for the nicotine-cellulose mixture, the nicotine-cellulose combination forms would be within the claimed range of at least 45% by weight of the total weight of the composition.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747